ON REHEARING. Opinion delivered February 12, 1912. McCulloch, C. J. T-he provision for notice refers to two subjects, notice of the accident and notice of suit. The contract makes the right to recover costs and expenses of defending a suit depend as a condition precedent, on the giving of notice of suit. It is undisputed in this case that notice of suit was promptly given, therefore the right to recover costs and expenses of suit is established. The stipulation of counsel as to the amount which appellant may recover, if entitled to recover at all, precludes all inquiry now as to the amount of the judgment. The case was fully developed in the trial below and a different or additional state of facts could not be established. No useful purpose would be served in ordering a new trial. Rehearing denied.